DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/21 has been  considered by the examiner.

Drawings
The drawings were received on 7/15/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 5, 7-12, 14, 16, and 18 use the term BIST data (or BIST data packets), however this terminology is not recited in the specification. While this could be test data (used to test the circuits) or result data (results of performing the test) in the context of the specification, this term appears to be used interchangeably for both. Therefore, the scope of the claims is not clear in view of the specification. Clarification is required.
Claim 1 recites the limitation "the memory" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites a ‘storage device’ in line 3, and ‘the memory device’ in multiple places in the claim 1 and claim 6. It appears that applicant intends to use these terms interchangeably. The claim language should be consistent. Clarification is required.
 	Claim 10 recites the limitation "the memory" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the memory" in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites a ‘storage device’ in line 4, and ‘the memory device’ in multiple places in the claims 10 and 11. It appears that applicant intends to use these terms interchangeably. The claim language should be consistent. Clarification is required.
Claims 2-7, 9-15 and 17-20 depend either directly or indirectly on the independent claims rejected above. Therefore, these claims inherit the 35 U.S.C. 112 of the parent claims. As such clarification of the above issues is required in order to perform a proper search and comparison with the prior arts, hence these claims will not be considered with respect to the prior arts.
The examiner invites applicant to call and schedule an interview prior to responding to this office action if applicant believes it would be helpful to discuss the claim language required to overcome the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,653,845 to Hesse et al.  teaches an IC with an on chip memory using a MBIST to test and having a parallel register interface.
K. Yamasaki et al., "External memory BIST for system-in-package," teaches  an external memory built-in self-test (BIST) in system-onchip (SoC) designed for system-in-package (SiP). Which implements the BIST handshaking with the internal bus in the microcontroller core for the purpose of enabling the BIST to access the CPU address space to reduce the area overhead of the BIST and flexibly vary the test conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111